DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-10 and 12-17 are allowed.
Claim 1 is allowed the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitation “for the third transistor, a gate electrode is electrically connected to the first scan signal line, a first electrode is electrically connected to a reference voltage signal line, and a second electrode is electrically connected to a second electrode of the fourth transistor, wherein the reference voltage signal line provides a reference signal voltage” (i.e., transistor T3 in Fig. 2). In the exemplary closest prior art found for this limitation, Choi does not teach the limitation. Neither Chiang nor Kim cure the deficiency. It is rendered not obvious to further modify the technique of Choi to achieve the limitation. 
Claims 3 and 7 are allowed because they depend on claim 1.
Claims 4-6 and 14-17 are allowed for reasons given in previous Office action.
Claim 8 is given for substantially the same rationale as given to claim 1.
Claims 9-10 and 12-13 are allowed because they depend on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUEMEI ZHENG/Primary Examiner, Art Unit 2693